                          1   F. Christopher Austin (Nevada Bar No. 6559)
                              caustin@weidemiller.com
                          2   WEIDE & MILLER, LTD.
                              10655 Park Run Drive, Suite 100
                          3   Las Vegas, NV 89144
                              Telephone: (702) 382-4804
                          4   Facsimile: (702) 382-4805

                          5   Attorney for Plaintiff Bond Manufacturing Co., Inc.

                          6
                                                         UNITED STATES DISTRICT COURT
                          7
                                                                  DISTRICT OF NEVADA
                          8

                          9    BOND MANUFACTURING CO., INC., a                Case No.: 2:17-cv-01522-JCM-DJA
                               California corporation,
                        10
                                                     Plaintiff,               STIPULATION AND ORDER TO EXTEND
                        11                                                    TIME TO RESPOND TO ASHLEY
                                      v.                                      FURNITURE INDUSTRIES, INC.’S
                        12                                                    MOTION FOR PARTIAL JUDGMENT ON
                               ASHLEY FURNITURE INDUSTRIES,                   THE PLEADINGS
                        13     INC., a Wisconsin corporation;,
                                                                              (First Request)
                        14                           Defendant.

                        15

                        16

                        17           Pursuant to Fed.R.Civ.P. 6(b)(1)(a) and Local Rules 6-1 and 6-2, Plaintiff Bond
                        18    Manufacturing Co., Inc. (“Bond”) and Defendant Ashley Furniture, Inc. (“Ashley”) hereby
                        19    stipulate to extend Bond’s deadline to file an opposition to Ashley’s Motion for Partial Judgment
                        20    on the Pleadings (ECF No. 67) (the “Motion”), filed on March 18, 2020, from the current due date
                        21    of March 31, 2020, to April 10, 2020. This brief extension was requested due to unanticipated
                        22    intervening professional and personal conflicts on the part of Bond’s counsel and Bond, including
                        23    delays incurred by the shutting down of much of Bond’s operations in California and China in
                        24    connection with the Covid-19 pandemic. In addition, the extension is intended to permit Bond to
                        25    amend and supplement patent contentions in a good faith effort to avoid and moot the Motion to
                        26    Strike (ECF No. 70) presently pending before the Court.
                        27    ///
                        28    ///
 WEIDE & MILLER, LTD.
 10655 PARK RUN DRIVE         FCA-W-1101
        SUITE 100                                                            1
LAS VEGAS, NEVADA 89144
     (702) 382-4804
                          1          Accordingly, Bond and Ashley stipulate that Bond has until Friday, April 10, 2020, to file

                          2   any opposition to Ashley’s Motion for Partial Judgment on the Pleadings.

                          3

                          4   DATED: March 31, 2020.

                          5    WEIDE & MILLER, LTD.                              MCDONALD CARANO LLP

                          6
                               /s/ F. Christopher Austin                         /s/ Rory T. Kay__
                          7    F. Christopher Austin (NV Bar #6559)              Rory T. Kay (NV Bar #12416)
                               10655 Park Run Drive, Suite 100                   2300 W. Sahara Ave., Suite 1200
                          8    Las Vegas, NV 89144                               Las Vegas, NV 89102

                          9    Attorneys for Plaintiff Bond Manufacturing
                               Co., Inc.                                  Attorney for Defendant Ashley Furniture
                        10                                                Industries, Inc

                        11

                        12                                                IT IS SO ORDERED

                        13

                        14                                                DISTRICT COURT JUDGE

                        15
                                                                          DATED:        April 2, 2020
                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
 WEIDE & MILLER, LTD.
 10655 PARK RUN DRIVE         FCA-W-1101
        SUITE 100                                                            2
LAS VEGAS, NEVADA 89144
     (702) 382-4804
